Nationwide Life Insurance Company ·Nationwide VLI Separate Account-4 Prospectus supplement dated September 12, 2011 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective on or about September 30, 2011, Baring International Investment Limited will no longer be the subadviser for the Nationwide Variable Insurance Trust – NVIT Emerging Markets Fund.The new subadviser to that fund will be The Boston Company Asset Management, LLC. 2. Effective on or about September 30, 2011, OppenheimerFunds, Inc. will no longer be the subadviser for the Nationwide Variable Insurance Trust – Oppenheimer NVIT Large Cap Growth Fund.The new subadviser for that fund will be The Boston Company Asset Management, LLC.Additionally, the fund's name will change to Nationwide Variable Insurance Trust –NVIT Large Cap Growth Fund. Nationwide Life Insurance Company ·Nationwide VLI Separate Account – 2 ·Nationwide VLI Separate Account – 3 ·Nationwide VLI Separate Account – 4 ·Nationwide Variable Account – 2 ·Nationwide Variable Account – 9 Nationwide Life and Annuity Insurance Company ·Nationwide Variable Account – B Prospectus supplement dated September 14, 2011 to Prospectuses dated May 1, 2011 (BOA FPVUL, BOA V, BOA Next Generation FPVUL/BOA ChoiceLife FPVUL, BOA IV, BOA Vision, NEA Valuebuilder Future), May 1, 2009 (BOA Last Survivorship II), May 1, 2008 (BOA MSPVL, BOA MSPVL Future, NEBA), May 1, 2004 (BOA Exclusive), and May 1, 2002 (BOA Last Survivor FPVUL, BOA SPVL, Multi-Flex FPVUL) This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. On June 30, 2011, the Board of Trustees of the Credit Suisse Trust voted to liquidate the Credit Suisse Trust – International Equity Flex III Portfolio and the Credit Suisse Trust – U.S. Equity Flex I Portfolio effective on or about October 21, 2011.In connection with these plans of liquidation, effective on or about October 21, 2011, these sub-accounts of your contract/policy will no longer be available to receive transfers or new purchase payments/premium. In anticipation of the liquidation, contract/policy owners may transfer contract/policy value from these sub-accounts in accordance with the terms of the contract/policy. If the liquidation is approved by the shareholders, any contract/policy value allocated to these sub-accounts as of the close of business on or about October 21, 2011 will be redeemed and the proceeds will be allocated to the Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I.Any systematic programs (such as dollar cost averaging) currently directed to these sub-accounts on or after October 21, 2011 will be allocated to the Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I unless and until Nationwide receives other instructions from the contract/policy owner. After the liquidation, the contract/policy owner may transfer contract/policy value between and among available sub-accounts in accordance with the terms of the contract/policy.
